 LEEDS CABLEVISION]LeedsCablevision,Inc. and Cablevision Company,Inc.andCommunications Workers of America,AFL-CIO,and its Local 10902.Case 10-CA-2004031 October 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 28 September 1984 Administrative LawJudge Philip P. McLeod issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommended Orderasmodified.The judge found, among other things, that theRespondent discriminatorily granted lower wageincreases in 1983 to its Leeds employees than to itsCablevision employees because the former electedto be represented by the Union. In so finding, thejudge compared evaluations given the two groupsof employees and analyzed the ratings-excellent,good, fair, and poor-given in each performancecategory.He also concluded that "bifurcation" ofthe evaluation process, i.e., Chief Executive OfficerTerry Johnson's rating Leeds employees and Gen-eralManager Larry Castleberry's rating Cablevi-sion employees, ran contrary to past practice andiThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings2The Respondent excepted to the judge's finding that it violated Sec.8(a)(5) and (1) of the Act by refusing to bargain in good faith with theUnion. For the reasons set forth in the judge's decision, we affirm thisfinding. In so doing we are mindful of the fact that the Respondent metwith the Union on five occasions and that it never patently refused tobargain about wages as the Chairman points out in his dissent. However,when the Respondent's conduct is analyzed as a series of related actsrather than as singular, isolated incidents, it is clear that it violated theAct In this connection the record supports the judge's conclusion thatthe Respondent engaged in dilatory conduct prior to the commencementof negotiations when it failed to respond to the Union's request for bar-gaining andinformation and during negotiations when it indicated that itwould not discuss wages while the decision in Case 10-CA-18838 waspending. After the decision issued, the Respondent insisted on continuingits policy of giving merit increases and decided that conferring on evalua-tion criteria for such increases would be pointlessWhen this conduct isviewed in light of the Respondent's giving discriminatory wage increasesto Leeds employees for 1983 and its stating that employees could achievetheir goals in ways other than through a union, it becomes readily appar-ent that the Respondent desired only to frustrate negotiations and had nointentionof concluding a collective-bargaining agreement103therefore was indicative of the Respondent's intentto discriminate against Leeds employees.While we affirm the judge's finding that the Re-spondent's granting lower increases to Leeds em-ployees violated Section 8(a)(1) and (3) of the Act,we do not rely on his rationale. In our view, bifur-cating the responsibility for the evaluations, with-out more, does not evidence an intent to discrimi-nate and neither does the fact that the two evalua-tors judged employees' conduct and performanceon somewhat different bases. Rather, we find thatgranting disparate increases to employees of Leedsand Cablevision who received substantially equiva-lent evaluations overall, as explained below, estab-lishes that the Respondent intended a dissimilarresultoccur.As an example, Leeds technicianBobby Freeman received a $10 weekly increaseafter receiving a good overall appraisal (good inseven categories, fair in three, and poor in one)while his Cablevision counterpart Jimmy Godseyreceived a $25.20 increase after receiving a similaroverall evaluation (good in six categories, fair inthree,and "needs improvement" in two. Therecord reveals that "needs improvement" is equiva-lent to "poor.") Disparate results among installersare further evidenced by Cablevision installer JeffMartin's receipt of a $20 increase based on an over-allappraisal equivalent to those of Freeman andGodsey, while Leeds installer Mike Handley wasgranted only a $5 increase on an evaluation objec-tivelyhigher than that of Martin. Additionally,among customer service representatives at the twofacilities,Leeds employee Gloria Myers receivedthe lowest increase, $5 a week. She was rated ex-cellent in one category, good in three, fair in two,and needs improvement in two. In contrast, newCablevision employee Rhonda Lawson was grant-ed a $10 increase on the basis of an evaluation inwhich she received one good, six fairs, and oneneeds improvement.These disparate results are not explained simplyby Johnson's evaluation of Leeds employees andCastleberry's evaluation of Cablevision employees.3Johnson testified that he reviewed and approvedthe evaluations and amounts of increases Cablevi-sion employees were to receive. It is clear, there-fore, that Johnson was fully aware of the similari-ties in the evaluations and the disparities in recom-mended increases, yet did not seek to conform thetwo. On this basis we find that the Respondent in-tended that Leeds employees receive substantially2Although Johnson generally testified he rated some appraisal catego-ries higherthan othersand Castleberry rated all categories equally, thisevidence is insufficient to explain the disparityin results277 NLRB No. 14 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDlower increases than their counterparts becausethey selected the Union to represent them.The judge ordered that the Respondent grantLeeds employees retroactive increases not less thanthe average wage increases granted to Cablevisionemployees. In view of our findings, we believe thisremedy to be too broad and shall direct that theRespondent grant retroactive increases that con-form to increases given to similarly classified Ca-blevisionemployeeswho received comparableevaluations.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Leeds Cablevision, Inc. and CablevisionCompany, Inc.,Leeds,Alabama, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.1.Substitute the following for paragraph 2(a)."(a)Make whole employees of Leeds Cablevi-sion, Inc. for any loss of earnings or benefits theymay have suffered by reason of the discriminationagainst them by granting them wage increases ret-roactive to October 1983 not less than the wage in-creases granted to similarly classified employees ofCablevision Company, Inc. who received compara-ble overall evaluations, with appropriate interest."2.Substitute the attached notice for that of theadministrative law judge.CHAIRMAN DOTSON, dissenting in part.Although I agree that the Respondent granteddiscriminatorily lower wage increases to Leeds em-ployees than to Cablevision employees in violationof Section 8(a)(3) and (1), I disagree with the ma-jority's affirming the judge's finding that the Re-spondent further violated Section 8(a)(5) and (1) byfailing and refusing to bargain in good faith withthe Union. For the reasons set forth below, I findthat the Respondent's course of conduct evidenceslawful, hard bargaining.The judge, in reaching his conclusion that theRespondent engaged in surface bargaining, citesseveral factors including action which he charac-terizes as delay tactics, the discriminatorily lowerincrease which is the subject of the 8(a)(3) allega-tion, and comments made in the final bargainingsession.However, an analysis of the Respondent'soverall bargaining conduct including its conductconcerning the negotiation of a wage package war-rants the conclusion that the Respondent attemptedin good faith to reach an agreement. First, regard-lessof when the Respondent responded to theUnion's initial requests for information and bargain-ing, it is clear that once negotiations got under wayon 23 March, the Respondent presented substantiveproposals and counterproposals which led ultimate-ly to the parties' agreement on a recognitionclause, nondiscrimination policy, grievance and ar-bitration procedure, vacations and sick leave, a no-strike/no-lockout policy, and fringe benefits. Theparties' agreement on these substantive matters isacknowledged in the judge's decision but accordedlittleweight in his assessment of the Respondent'scourse of conduct from the start of negotiationsuntil the fifth and final session on 5 December.Regarding wages the record reveals that the Re-spondent never patently or otherwise refused tobargain but simply disagreed with the Union's pro-posed increases and counterproposed to continuegranting increases based on merit. On 2 June it in-dicated that it was unwilling to discuss wagesatthat timebecause no decision had yet issued in anunfair labor practice case which both parties under-stood would significantly impact on any proposedwage structure. Finally, it indicated that it wasamenable to conferring with the Union on the de-velopment of performance standards and evaluationcriteria.Itssubsequent reluctance to confer onevaluation standards was based on the fact that itsplanned expansion of operations and service ren-dered formulation of criteria impractical. In short,the record establishes that the Respondent bar-gained about wages and that the parties found eachother'swage proposals unacceptable. There is norequirement in the Act that the parties agree, onlythat they make good-faith efforts to do so. Nothingabout the conduct described above warrants a find-ing of bad faith on the Respondent's part.' Addi-tionally, the 1983 wage increases granted Leedsemployees, although found to be discriminatory, donot evidence an unwillingness to bargain to con-tract or an intent to stymie negotiations.The same is true of the comments made at thefinalbargaining session thatUnionNegotiatorNorma Powell should admit the Union had nostrength and that "there's other ways besides aunion" for employees to accomplish their objec-tives.The judge recognized that "negotiationssometimes become heated and occasionally becomeoverheated" and noted that the "Respondent'semotional outbursts in this case were not altogetherunprovoked." Nevertheless, he relied on the state-ments in concluding that the Respondent refused tobargain in good faith. The record discloses thatPowell sparked the exchange of insults by accusingthe Respondent's negotiator, its attorney, of "rip-ping off" his client. It is error to conclude thati It is not the role of this Board to evaluate the reasonableness of par-ties' proposals at the negotiating table LEEDS CABLEVISIONthese comments made in the heat of argument andprovoked as they were accurately reflect the char-acter of the Respondent's approach to negotiations.For all the foregoing reasons, I would reversethe judge's finding that the Respondent failed andrefused to bargain in good faith in violation of Sec-tion 8(a)(5) and (1) and modify his recommendedOrder.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT grant employees of Leeds Cable-vision, Inc.wage increases less than we grant toemployees of Cablevision Company, Inc. becauseLeeds employees have selected the Communica-tionsWorkers of America, AFL-CIO, Local10902, as their collective-bargaining representative.WE WILL NOT fail and refuse to bargain in goodfaithwith the above Union as the exclusive bar-gaining representative of Leeds employees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL make whole employees of Leeds Ca-blevision, Inc. for any loss ofearningsor benefitsthey may have suffered by reason of the discrimi-nation against them by granting them wage in-creases retroactive to October 1983 not less thanthewage increases granted to similarly classifiedemployees of Cablevision Company, Inc. who re-ceived comparable overall evaluations, with appro-priate interest.WE WILL, on request, bargain collectively ingood faithwithCommunicationsWorkers ofAmerica, AFL-CIO, Local 10902, as the exclusivebargaining representative of our employees at ourLeeds,Alabama facility concerning rates of pay,hours of employment, and other terms and condi-tionsof employment, and, if an agreement isreached, embody such agreement in a written col-lective-bargaining agreement.LEEDS CABLEVISION, INC. AND CA-BLEVISION COMPANY, INC.Sharon E. Howard, Esq.,for the General Counsel.105Donald W. Davis, Esq. (Davis & Howland),of Birming-ham, Alabama, andJohn A.Wilmer,Esq. (Bell, Rich-ardson,Herrington, Sparkman & Shepard),of Hunts-ville,Alabama, for the Respondent.John L. Quinn, Esq.,of Birmingham, Alabama, for theCharging Party.DECISIONSTATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge. Thiscase was heard by me on May 16 and 17 and June 19and 20, 1984, in Birmingham, Alabama. It originatedfrom a charge filed on February 27, 1984, by Communi-cationsWorkers of America, AFL-CIO against LeedsCablevision, Inc. and Cablevision Company, Inc. (collec-tively called Respondent). On March 30, 1984, a com-plaint and notice of hearing was issued. The complaintwas subsequently amended on April 5 and on May 16,1984. The complaint,as amended,alleges that Leeds andCablevision, both of which provide cable television serv-ices to retail customers,are a single integrated businessenterprise and a single employer within the meaning ofthe National Labor Relations Act. The complaintallegesthat Respondent violated Section 8(a)(1), (3), and (5) ofthe Act by granting Leeds employees a smaller wage in-crease than was granted to Cablevision employees be-cause Leeds employees elected Communications Work-ers of America, AFL-CIO, Local 10902 (the Union) astheir collective-bargaining representative and by failingand refusing to bargain collectively with the Union withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment of Leeds em-ployees.In its answer to the complaint, Respondent admittedcertain allegations, including the filing and serving of thecharge, the status of Leeds and Cablevison as a singleemployer withinthe meaningof the Act, and the statusof the Union as a labor organization within the meaningof the Act. Respondent denied having engaged in anyconduct which would constitute an unfair labor practicewithin the meaning of the Act.At the trial all parties were represented and affordedfull opportunity to be heard, to examine and cross-exam-ine witnesses,and to introduce evidence. Following theclose of the trial, the General Counsel, the ChargingParty, and Respondent filed timely briefs with me whichhave been duly considered.On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONAt the time of the events material to this case, bothLeeds and Cablevision were Alabama corporations withoffices and facilities located in small towns surroundingmetropolitan Birmingham,Alabama. Both provide cabletelevision services to retail customers.Both derive grossrevenues in excess of $100,000 annually, and both pur- 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDchase in excess of $5000 annually directly from supplierslocated outside the State of Alabama.Leeds and Cablevision have been for some time, andcontinue to be, affiliated' business enterpriseswithcommon officers, ownership,management,and controlof labor relations. They have provided services to andinterchanged personnel with each other. Leeds officiallymerged with Cablevision in November 1983, and Cable-vision, in turn, merged with Masada Communications,Inc. shortly thereafter. The complaint alleges, Respond-ent admits, and I find that Leeds and Cablevision are asingle integrated business enterprise, and that Respondentis,and has been at all times material, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.H. LABOR ORGANIZATIONCommunicationsWorkers of America, AFL-CIO,Local 10902 is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn Cases 10-RC-12658 and 10-RC-12668, the Unionsought to represent separate bargaining units of employ-ees at Cablevision and Leeds, respectively. Pursuant todecisions and directions of election,electionswere con-ducted among employees at the two facilities. At Cable-vision, the majority of eligible voters votedagainst unionrepresentation.At Leeds, all three of the eligible votersvoted in favor of the Union. The results were certified,and on December 14, 1982, the Union was certified asthe exclusive bargaining representative of the Leeds em-ployees.On February 6, 1983,1 the Union filed a charge withthe BoardagainstRespondent in Case 10-CA-18838. OnMay 4, a complaint and notice of hearing was issued al-leging, inter alia, thatRespondent violated Section8(a)(1), (3), and (5) of the Act by unilaterally discontinu-ing its past practice of conducting job evaluations andgrantingwages increases to Leeds employees becausethey selected the Union as their collective-bargainingrepresentative. The complaint also alleged that Respond-ent unilaterally discontinued Christmas bonuses and aChristmas party for the same reason. Finally, the com-plaint allegedthatRespondent violatedSection 8(a)(1)and (4) of the Act by refusing to allow Leeds employeeGloriaMyers to work overtime because she had giventestimony to the Board. On May 19, a hearing was heldregarding those allegations before Administrative LawJudge Lawrence W. Cullen. On July 25, Judge Cullenissued his decision in which he found merit to each ofthe allegations described above. With respect to the find-ing that Respondent had unilaterally and discriminatorilydiscontinued its past practice of conducting job evalua-tions andgranting wage increasesto Leeds employeesbecause they had selected the Union as their collective-bargainingrepresentative, Judge Cullen found:1All dates refer to 1983 unless otherwise indicatedThe appropriate remedy for Respondent's discrimi-nation against its employees at the Leeds facilitywith respect to the denial of employee evaluationsand raises is to evaluate said employees and grantthem wage increases as it has its employees at itsCablevision facility until such time as a differentprocedure is bargained with the Union.No exceptions were filed to Judge Cullen's decision.Accordingly, on August 30 the Board issued an Orderadopting that decision.B. The Bargaining RelationshipFollowing certification on December 14, 1982, theUnion sent Respondent a letter on December 16 request-ing bargainingregarding the Leeds employees. Thisletter also requested that Respondent furnish the Unionwith various information. Respondent did not answerthis letter.Instead, by letter dated February 24, Respondent'scounselinformed the Union that Respondent was consid-ering closing the Leeds facility and dissolving the corpo-ration.On behalf of Respondent, counsel offered to meetwith the Union for the purpose of discussing the possibleclosure and the effects it might have on employees.On February 28, 1983, the Union sent Respondent an-other letter requesting bargaining. Again there was noresponse from Respondent.On March 9 the Union sent yet a third letter to Re-spondent requesting the commencement of bargaining. Inresponse to this third request, Respondent's counsel tele-phoned Union Representative Norma Powell, and thetwo agreedto a meeting.All the negotiating sessions between Respondent andthe Union took place at the office of Respondent's coun-sel.The Union's primary spokesperson throughout thesemeetingswas Powell. Respondent was represented bycounseland Leeds' chief executive officer Terry John-son.At the first negotiating meeting held on March 23, Re-spondent informed the Union that it did not respond totheUnion's earlier requests for bargaining and had noobligation to meet with Powell since the request for bar-gaininghad been received from Powell, who is em-ployed by the Union's parent International organization,rather than from Local 10902 itself. Powell remindedRespondent's counsel that she had represented Local10902 during the organizing campaign, throughout therepresentation case proceeding, and in the processing ofCase 10-CA-18838, which was then pending investiga-tion.Respondent then gave Powell a written cost analysiswhich it reported showed that almost $20,000 could besaved annually by closing the Leeds facility and havingthe work performed from one of the facilities staffed byCablevision employees. Respondent then gave the Uniona written proposal which provided that if the Leeds fa-cilitywas closed, its employees would be offered em-ployment by Cablevision at the same wage rates andwiththe samebenefits they were then receiving. PowelltoldRespondent she knew thatbusinessin the Leeds LEEDS CABLEVISION107area was growing rather than decreasing and there wasno reason to close the Leeds facility. Powell also statedthat after receivingcounsel's earlierletter, she had con-tacted the Leeds city council and had been told that theyhad received no notification Respondent was consideringclosing that facility. Powell also told Respondent thatshe had not yet received any of the information she hadrequested with her initialbargainingrequest. The meet-ing ended.On the following day, March 24, the Union sent aletter to Respondent containing a written proposal thatthe parties first negotiate a collective-bargaining agree-ment with regard to the Leeds employees and that theythen consider the issue of the Company's proposal toclose the Leeds facility. In a separate letter also datedMarch 24, Powell requested bargaining with Respondentspecifically on behalf of "CommunicationsWorkers ofAmerica, AFL-CIO, Local 10902." In the letter, Powellalso renewed her request for information.By letter dated March 30, Respondent'scounsel re-quested the Union to submitan initialcontract proposalin order to commence substantive contract negotiations.By letter dated April 5, Respondent supplied the Unionwith the information which it had earlier requested.Thereafter, a bargaining meeting was scheduled for April27.At the second bargaining meeting held on April 27,Powell presented Respondent with a written contractproposal on behalf of the Union.'The meeting was thendevoted to the parties reviewing this proposal.Withinthisproposal is a section captioned "wages," whichsimply provides for "a substantial wage increase." WhenRespondent questioned Powell what this meant, Powellreplied that the Union wanted a wage increase of 65cents per hour per employee.By letter dated and hand delivered on May 16, Re-spondent presented the Union with its contract proposal.This proposed contract contains, inter alia,a recognitionclause, a nondiscriminationclause, a management-rightsclause, a no-strike/no-lockout clause, a clause providingthat employees could be discharged only for "goodcause," a grievance and arbitration procedure, a seniorityclausedealingwith layoffs and recalls, and variousclauses dealingwith vacations and other fringe benefits.Regaiding wages, Respondent's proposed contract pro-vided: "The wage rates currently in effectshall remain ineffect during the life of thisagreement."Respondent'sproposed contract was for 1 year.On June 2, Respondent and the Union held their thirdbargainingsession.At this meeting, the Union presentedRespondent with a document which listed each article ofRespondent's contract proposal and expressed its accept-ance,rejection,or proposed modification. From thattime on, Respondent's contract proposal servedas a basisfor negotiations. The Union also presented Respondentwith written counterproposals to various sections of theproposed contract. The parties then reviewedin-detailthe Union's written counterproposals. One of the coun-terproposals again called for a "substantialwage in-crease."Respondent's counsel, who testifiedas a witnessfor Respondent in this proceeding, admitted that whenthe Union attempted to discussa wageincrease for em-ployees, he informed the Union that Respondent was notwilling to discuss wages until a decision had been ren-dered by Judge Cullen in Case 10-CA-18838. Davis tes-tified as follows:Q. (By Ms. Howard) Isn't it correct that at theJune 2 meeting you took the position that youcouldn't offer any wage increase because of theULP hearing that had taken place? Isn't that cor-rect?A. (By Mr. Davis) That's essentially correct. Wetook the position that we wanted to see what theoutcome of that was because that might require thatthe employer grant a wage increase and we didn'tknow what that would be, if it occurred. And itwas difficult to take a position on wages at thattime not knowing that.As of June 2, we did state essentially that weweren't in a position to make an offer on wagesuntilwe saw what the ALJ's Decision said.At the conclusion of the June 2 meeting, Respondent'scounsel agreed to review the Union's proposed modifica-tions of Respondent's proposed contract and to then getback in touch with the Union.On June 27 Powell telephoned Davis to determine Re-spondent's position regarding those proposed modifica-tions.Davis informed Powell that Respondent was notwilling to accept any of the proposed modifications.Powell stated in response, "I guess we're at an impasse."Davis replied, "I guess weare." Powell then told Davisthat she would get back in touch with him at a laterdate.As indicated above, the judge issued his decision inCase 10-CA-18838 onJuly 25.No exceptions weretaken to that decision, and a Board order issued adoptingthe decision on August 30. The Union, however, did notrequest another bargaining meeting with RespondentuntilOctober.On October 10, Respondent and the Union held theirfourth bargaining meeting. At this session, the parties re-viewed and discussed each of the provisions of Respond-ent's contract proposal and the Union's proposed modifi-cationswhich had not previously been agreed on. AsPowell described that meeting:There were several tentative agreements made onthat particular day. Some in regard to the languagethat the union had submitted that were modifiedfrom the company's contract, and some words thatwe agreed, on that particular day, to change oradjust.The parties then discussed wages once more. The Unionpresented a written cost analysis of employee wages toRespondent and a written proposal providing employeesawage increase of 35 cents per hour (or $15.17 perweek). According to Powell, whom I credit, Respondentcontinued the earlier position taken inits initialcontractproposal that employees not be given any wage increasepursuant to the contract. Johnson offered to continue to 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDevaluateand give employees raises as Respondentdeemed appropriate as it had in the past. The Union thenexpressed an interest in trying to set up specific and de-finable evaluation standards for employees. Johnson ex-pressed an interest in that possibility, and informed theUnion that he would discuss that with them further at alater date.Later, however, Johnson took the positionthat such standards could not be established.Between October 26 and 31, Respondent conductedjob performanceevaluationsfor both Cablevision andLeeds employees. Cablevision General Manager LarryCastlberry evaluated the Cablevision employees andgranted them wage increases based on their performancefrom October/November 1982 to October/November1983. Johnson evaluated the Leeds employees, preparingtwo sets of evaluations: one for the period fromOctober/November 1981 to October/November 1982and a second for the period from October/November1982 to October/November 1983. Pursuant to the make-whole remedy in Case 10-CA-18838, Leeds employeeswere given a retroactive wage increase for the periodfrom October/November 1981 to October/November1982 equal to an average of the increases granted to Ca-blevision employees for that same period. The averagewageincreasesgiven to Cablevision employees for thatperiod was $9.55 per week. Thus, Leeds employees weregranted a $10-per-week wage increase as a part of themake-whole remedy ordered by Judge Cullen. For theOctober/November 1982 to October/November 1983period, Cablevision employees evaluated by Castleberryreceivedwage increases from $10 to $35 per week;Leeds employees evaluated by Johnson received raises of$5 and $10 per week. These raises are discussed in great-er detail below.On November 4, the parties held their fifth bargainingmeeting.At this meeting, Respondent and the Uniononce again reviewed and discussed the remaining con-tract articles upon which there had been no agreement.The Union capitulated and agreed to accept several con-tract provisions contained in Respondent's initial con-tract proposal. Respondent then informed the Union thatithad given wageincreasesfor 1982 and 1983^to theLeeds employees pursuant to the decision in Case 10-CA-18838 and that it had also granted 1983 wage in-creases to the Cablevision employees. Powell objected,stating that Respondent had not negotiated these raiseswith the Union or even mentioned to the Union the factthat it was going to grant the raises. Respondent's coun-sel stated that Respondent had been required to grant theraises by the Board Order in Case 10-CA-18838. Powellthen objected to the size of the raises for Leeds employ-ees. Johnson stated to Powell that Myers' raise was lowbecause her attitude was "terrible," that Handley's waslow because he did "sloppy work," and that Freemangot what he did because he was a "good employee."Powell again objected, stating that Respondent hadnever had any problem with Myers before the union ac-tivity.Powell stated that the Leeds employees deservedbetter than what they had gotten. Johnson replied thatthey had gotten what they deserved.-On November 17, Powell telephoned Respondent'scounsel. At the time of her call, only two contract provi-sions were still in dispute: wage rates for employees andunion-dues checkoff. Powell informed Davis that if Re-spondent would agree to give Gloria Myers an additional$5-per-week raise, Powell would recommend to theLeeds employees that they accept the contract as it thenexisted.Davis told Powell that he did not think Re-spondent would agree to do this, but that he wouldcheck with Johnson. On November 21, Davis informedPowell that Johnson would not agree to give Myers theadditional increase.Respondent offered no counterpro-posal.On December 5, Respondent and the Union held theirsixth and final bargaining meeting. Testimony of the var-ious witnesses regarding what took place at this meetingis,with only minor exception, consistent. Powell testifiedthat at the beginning of this meeting, the Union and Re-spondentagainreviewed and discussed certain articles ofthe proposed contract. One of the articles discussed re-lated to wages. Powell informed Respondent that theUnion was still seeking a 35-cent-per-hour wage increaseand that the wage increases it had already granted to em-ployees would be considered a part of the requested in-crease.Respondent's counsel objected to the Union'sproposal, stating that the Union was trying to add an ad-ditionalproposal to the discussion.Davis noted thatduring their last conversation the Union was seekingonly 12.5 cents per hour more for Gloria Myers. Powellreplied that if Respondent would put that amount into acontract, she would recommend it to employees. Re-spondent objected and stated that if there was a contractitwould reflect no wage increase. Instead, Respondentoffered once more to continue its past practice of evalu-ating and giving wage increases to employees as Re-spondent deemed appropriate. Employee Bobby Free-man,who was on the Union's negotiating comnuttee,then pointed out to Johnson that one employee at Cable-vision had received a raise of $1 per hour and anotheremployee there had received 75 cents per hour, whileFreemanhad received only 25 cents per hour. Freemantold Johnson he did not think this was fair, particularlyin view of the fact that he had trained one of these twopeople.According to Powell, Johnson lowered his eyesand did not respond. Powell then stated that the employ-ees atLeeds were entitled to a decent wage in view ofthe skills and job abilities they had. Powell asked John-son, "How many poles have you climbed lately, andhow many cables have you installed?" Johnson lost con-trol of his temper, rose out of his chair, leaned across thetable toward Powell, and shook his index finger vigor-ously in her face, saying, "Don't you say that to me,Norma. I've installed many poles in my lifetime when Ifirststarted out buildingmy company. I worked then fora dollar and 25 cents and these people are going to haveto come up like I did." Powell replied that that might beso, but that wage rates had changed in 20 years. I creditPowell that, at that point, Respondent's counsel stated toPowell, "Norma, why don't ya'il just admit that youdon't have any strength out there and leave these em-ployeesalone?"Powell retorted, "Why don't you tellyour client that you're ripping him off." Davis thenjumped out of his chair yelling, "Get out of my office LEEDS CABLEVISION109before I knock you out, you fat lady. I'll do you like Idid those people in Vietnam. Get out of my office so myclientcan talkto his employee." Powell immediately left.In describing this samemeeting, employeeFreemantestifiedthat in response to his questionsdirected toJohnson about whycertain employeesatCablevision re-ceiveda larger raise than Freemanreceived, Johnsonstated that one of the two employees had alargerservicearea to cover than did Freeman. According to Freeman,duringthismeetingPowell stated to Respondent,"You're not offering us a contract." Respondent's coun-selreplied,"Yes,we are offering you a contract."Powell responded, "You're not offering us a contractthat these people can live with." It was then that Powellmade the statement to Johnson about his not havingclimbed a pole or strung wire for a considerable periodof tierce. Powell also stated,in essence, that Johnson didnot know what it was like to work for the amount ofmoney that Leeds employees received. It was then thatJohnson lost his temper. Freeman testified that whenJohnson lost his temper and shouted at Powell, in addi-tion tohis other remarks, Johnson made the statementthat no one was going to tell him how to run his compa-ny.Freeman also testified that after Powell left Davis'office, Freeman rose and went over to Johnson. Freemantold Johnson that he did notblameJohnson for wantingto run his company by himself, but that Freemanthought the employees "deserved better than we weregetting." According to Freeman, whom I credit, Johnsonreplied, "Well, there's other ways besides a union."Johnson testified about what took place at this meet-ing, asdid Respondent's counsel andcounsel's secretary.Their testimony tended to corroborate and expoundupon that of Powell and Freeman rather than contradictit,except as specifically noted. Respondent's counsel ad-mitted stating to Powellin responseto Powell's assertionthat he was "ripping off' his client:You'd better be damned glad you're a woman, be-cause if you weren't, I would have long ago forgot-ten that I wasn't where I was 14 years ago runninga unit of Vietnamese Rangers through the rice pad-dies south of Saigon. Fat lady, get the hell out ofmy office.Johnson's testimony about this meeting was very brief.Johnson admitted that there were many things about themeetinghe did not recall. Johnson, however, denied thestatementattributed to him by Freeman at the end of themeeting,"Well, there are other ways besides a union."Respondent'scounseltestified that as Powell left theconference room, he, Johnson, and Freeman also left theroom and entered the passageway between the confer-ence room and the reception area in his office. Davis tes-tified he heard Freeman say to Johnson, "Terry, I'msorry,we deserve better than this." Davis then testified,"Al that point I was following Norma [Powell] as shewent out the door. She was shoutingatme and I wasshouting at her and I didn't hear anything else that wassaidbetween Terry [Johnson] and Bobby [Freeman]."Counsel's secretary, JoyceWhitten, testified that asPowell left counsel's office, Davis followed. Accordingto her, Johnson and Freeman then stepped out of theconference room and stood "almost in front of my desk."Whitten testified that Freeman then told Johnson, "I'msorry all this has happened." Johnson replied, "I am, too.And I'm sorry we couldn't work this matter out."The purpose of Davis' and Whitten's testimony is ap-parently to provide corroboration to Johnson's denial ofthe statement attributed to him by Freeman. Respondentwould argue that it shows Johnson could not have madethis statement without it being witnessed either by DavisorWhitten. I reject this argument. According to Free-man's testimony,when Powell left the conference roomand Davis followed, it was then that Freeman walkedover to Johnson and initiated the conversation. It is ap-parent from Freeman's testimony that the conversationhe had with Johnson and the statement he attributes toJohnson were made while Freeman and Johnson werestill in the conference room where the bargaining sessionwas being held, and I so find. Freeman impressed me asbeing completely trustworthy and candid. It was clearfrom Davis' testimony that any number of things mighthave been said between Freeman and Johnson whichDavis could not have heard since Davis followed Powellout of his office. Johnson's testimony about the Decem-ber 5 meeting was sketchy at best, and Johnson admittedmany things were said that he did not remember. Whit-ten, on the other hand, was too positive, too definite, andtoo assertive in her testimony. I was left with the distinctimpression that Whitten was trying a little too hard to behelpful to her employer who, in turn, was representingRespondent. Of all the witnesses who testified about thisalleged remark by Johnson, Freeman impressed me asthe most straightforward and candid, and I credit his tes-timony in its entirety.C. TheEvaluationsof Leeds EmployeesCertain findings of the judge in Case 10-CA-18838 arerelevant to a consideration of the evaluations performedon Leeds employees in October 1983. I take judicialnotice of those facts from the judge's decision in thatearlier proceeding.More specifically, I note that thejudge found a common control of labor relations overboth Cablevision and Leeds employees by CablevisionGeneral Manager Larry Castleberry. In making this find-ing, the judge relied not only on an identical overtimepolicy established for both Cablevision and Leeds em-ployees by Castleberry but also on the fact that it wasCastleberry who approved timecards and signed payrollchecks for Leeds employees. Elsewhere in that decision,the judge considered and discussed "employee evalua-tions and pay raises." He found that in the past it wasJohnsonwho decided whether employees would begiven raises.When a decision was made to do so in early1982, "Johnson testified that . . . he and CablevisionGeneralManager Larry Castleberry "reviewed every-body's salaries." The decision continues:Johnson testified that in the spring of 1982 he andCastleberry decided that in order to improve com-munications with the employees of Cablevision andLeeds salary reviews would be initiated with each 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee of Leeds and Cablevisionon a 6-monthbasis commencing in November (1982).Johnson testified that this policy was to apply toboth Cablevision and Leeds employees. In Novem-ber 1982 Johnson reviewed all the employees of Ca-blevision and all but two or three receivedraises.He did not review the employees at Leeds.Thus, although it was Johnson who reviewed all ofthe Cablevision employees in November 1982, he did notdo so in October 1983.Instead,CastleberryevaluatedCablevision employees while Johnson evaluated Leedsemployees. Johnson testified that he evaluated Leeds em-ployees rather than CastleberrybecauseCastleberry wasnot actuallygeneralmanagerof Leeds and because hefelt a personal obligation to evaluate Leeds employeesfor 1982 pursuant to the judge'sdecisiondiscussedabove. I am not convinced by Johnson's purported ex-planation.The decision in Case 10-CA-18838 showsquite clearly that Castleberryexercisedsubstantial day-to-day control over Leeds employees,includingapprov-ing timecards and signing payroll checks. Gloria Myers,whom I credit, testified that for about the last 3 yearsJohnson visited the Leeds facility only once or twice ayear. Leeds employees looked to Castleberry for day-to-day supervision and control. Johnson himself admittedthat he received input from Castleberry before he wasable to evaluate the Leeds employees. A comparison ofevaluations performed by Castleberry on Cablevision em-ployees and by Johnson on Leeds employees reflects thatJohnson applied a different standard than that applied byCastleberry and judged the Leeds employees moreharshly than Castleberry judged Cablevision employees.1.Gloria MyersGloria Myers has been employed by Leeds since Feb-ruary 1979. Her job duties include writing orders fornew installations, taking service requests, scheduling andpackaging orders, and processing customer payments.Prior to the November 1983 merger of Leeds into Cable-vision,Myers was also responsible for the preparation ofLeeds' payroll, preparation of a quarterly tax report, andthe payment of bills. Since she has been relieved of theselatter duties,Myers is now considered a customer servicerepresentative.Myers is one of Respondent'smost senioremployees.Prior to October 1983, when her raiseamounted to only $5 per week,raiseshad always rangedfrom $10 to $20 per week.In the October 1983 evaluation performed by Johnson,for the period October 1981 to October/November 1982,Myers was rated "fair" in only one category, i.e., "self-motivation." She was rated "excellent" regarding her"knowledge of job" and "good" in the six other catego-ries inwhich she was rated. In the evaluation coveringthe period from October/November 1982 to October/-November 1983, Myers was again rated "fair" regardingself-motivation and "excellent" regarding knowledge ofjob.Myers was rated "good" in three other categories,"fair" in productivity, and "needs improvement" in "atti-tude" and "customer comments." Regarding "attitude"Johnson added the following note: "Appearance of officemust improve." The low rating for "customer com-ments" refers to two letters Johnson received from cus-tomers about alleged rudeness by Myers. Johnson admit-ted that customer service representatives are often facedwith upset and rude customers when they are calling tocomplain about a failure with their equipment. Johnsonadmitted that it is not unusual for frustrated customers tocomplain that it is the customer service representativewho is rude. In view of this, I find it significant thatJohnson admitted actually soliciting the two letters fromcustomers about Myers' purported rudeness. This is sus-pect, indeed, when Johnson had never done this beforewith regard to any other employee and did so on this oc-casiononly with regard to Myers.Cablevisioncustomer service representative SheilaRay performs the same type of functions in the satelliteoffice in Trussville that Myers performs at Leeds. Ray,likeMyers, received an "excellent" rating in only onecategory, i.e., knowledge of the job. Ray received arating of "good" in six categories and a rating of "fair"in one category, i.e., productivity. In the section forcomments, Castleberry noted, "Needs work in organiz-ing. Iwillwork with her on this." Ray received a raiseof $20 per week compared to Myers of $5 per week.Cablevisioncustomer service representativeGerriPhillips did not receive a rating of "excellent" in any cat-egory. Phillips was rated "good" in six categories. Twoof those "good" ratings contain parenthetical comments,however, whichsuggestthat Phillips in factneeded someimprovement. For example, under productivity Phillipswas rated "good" but this was followed by the paren-thetical comment, "Could be better in front office." Fur-ther, Phillips received a rating of "fair" in the categoriesof "self-motivation" and "attitude and disposition." Phil-lips, like Ray, received a raise of $20 per week comparedto Myers of $5 per week.Cablevision customer service representativeDonnaLawson, who was hired in February 1983, also failed toreceive an "excellent" rating in any category. Lawsonreceived a rating of "good" in six categories. In twoother categories, however, "self-motivation" and "pro-ductivity," Lawson received a rating of "fair." Lawsonreceived a raise of $10 per week.Customer service representativeRhonda Lawson,hired only 2 months before the evaluation, received no"excellent" rating. In fact, the only category in whichshe received a rating of "good" was that of"timeliness."Lawson received a rating of "fair" in every other cate-gory but one-"productivity"-in which she was rated"needs improvement."2 Rhonda Lawson, like DonnaLawson, received a raise of $10 per week compared toMyers' raise of $5 per week.2.Michael HandleyMichael Handley was employed at Leedsas an install-er. In the October 1983 evaluation by Johnson, Handleywas rated "poor" in two categories: "self-motivation"and "productivity." Handley was rated "fair" in the cate-2 Johnson testified that "needs improvement" is synonymous with"poor " LEEDS CABLEVISIONgory entitled"attitude and disposition."In the remainingcategories,Handley was rated"good."Handley receiveda raise of $5 per week.Cablevision installer Jeff Martin, hired only about 2months before the evaluation,was rated"good" in sixcategoriesand "fair" in three categories,including"knowledge of the job." In the "productivity" category,Martin was rated as "needing improvement."In addition,the comment was added that Martin was "not gettingwork done."Comparing the two, Handley's and Martin'sevaluations are about equal.Martin,however,received araise of$20 per week while Handley received a raise of$5 per week.3.Bobby FreemanBobby Freeman was hired first by Cablevision in 1980'as an installer.Afterworking as an installer for a littleless than a year,Freeman transferred to Leeds where heworked continuously thereafter as a technician. As atechnician,Freeman's primary job was to repair recep-tion problems and outages experienced by customers.The October 1983 evaluation conducted by Johnsonshows that Freeman was rated"good"in six categories,including"driving record"and "customer comments."Freeman was rated"fair"in three categories,including"knowledge of the job," "attitude and disposition," and"productivity."Freeman was rated "poor"in "self-moti-vation." Johnson testified that Freeman was an averageemployee "and that was the kind of increase I gavehim." Freeman received a raise of $10 per week. Castle-berry's evaluations note that certain employees shouldreceive anaverage ("AVG") increase while othersshould receivethe maximum("MAX"). The increases toemployees who Castleberry ranked as average rangedfrom $10 to $25.20 per week. The average raise given byCastleberry to the average employee was $16.30 perweek.Cablevision technician Gary Godsey received an eval-uationfrom Castleberry in October 1983 which con-tained a rating of"excellent" in one category,"good" inseven categories,and "fair"in two categories. As Re-spondent'scounsel questioned Castleberry on direct ex-amination,he noted that an exhibit prepared by Re-spondent and reviewed by Castleberry prior to the trialshowed that Godsey received a raise of only $10 perweek. Asked why Godsey received $10 per week, Cast-leberry proceeded to explain why Godsey had receivedsuch a low raise, referring specifically to items whichGodsey had left in the back of his truck "that shouldn'thave been there," the fact that Godsey was "quite oftenlate at work," and Godsey's "knowledge of the job." InGodsey's evaluation, however,, Godsey was in fact rated"good"in "knowledge of the job." Later in the trial itwas determined that Godsey had not received a raise of$10 per week but rather had received a raise of $30 perweek. The error on Respondent's exhibit was corrected.Castleberry's credibility, however, remains suspect.Mark Franklin was hired in August 1982 as an installeratRespondent'sGardendale facility. In an evaluationperformed by Castleberry in May 1983 Franklin wasrated"excellent" in two categories,"good" in five cate-gories, "fair"in three categories,and "needs improve-111ment" in his driving record. Franklin was promoted totechnician at some time between this May evaluation andthe evaluation performed in October 1983. In Castle-berry'sOctober evaluation, Franklin was rated "fair"both in his "appearance" and his "knowledge of thejob."Franklinwas again rated as "needing improve-ment" in his driving record. Johnson testified that thedriving record ' of technicians and installers was a criticalfactor in their evaluations because their job involveddriving company equipment from location to locationand this had a direct bearing on matters such as insur-ance costs. Franklin received a raise of $35 per weekcompared to Freeman's raise of $10 per week.Castleberry asserted that Franklin received such alarge raise because of his change in status from installerto technician. Respondent, however, offered no evidencethat such a change automatically resulted in such raisesin the past. Further, Castleberry made no effort to sug-gest what portion of Franklin's substantial raise was pur-portedly due to this promotion and what portion wasdue to merit. I find Castleberry's purported explanationless than satisfying, particularly in view of his demon-strated tendency to manufacture explanations at will.Cablevision technician James Godsey also received asubstantial raise in October 1983. Castleberry's October1983 evaluation of James Godsey reflects that he re-ceived no "excellent" rating. Godsey received a rating of"good" in six categories. Godsey, however, was ratedonly "fair" in both "driving record" and "self-motiva-tion."Even more significant, however, is the fact thatGodsey was rated as "needing improvement" both in his"knowledge of the job" and "timeliness." The latter cate-gory contained the parenthetical comment that Godseywas "late often." James Godsey received a raise of$25.20 per week compared to Freeman's raise of $10 perweek.Castleberry asserted that James Godsey received thesubstantial raise he did in part because Godsey was trans-ferred to a larger area having more customers to serve. Ifind it incredible that Respondent would, in effect, pro-mote or give greater responsibility to an employee withGodsey's work record. Thisin itself suggeststhat a dif-ferent standard was used on Cablevision employees thanwas used onLeeds employees. Moreover, Castleberrydoes not attempt to suggest how much of the substantialraise given to James Godsey was due to his increase inresponsibilities.Again I note Respondent presented noevidence to show thatassignmentsto larger areas haveresulted in such raises in the past. I find Castleberry'spurported explanation unbelievable, particularly in viewof Johnson's testimony that the October 1983 raises were"meritraises."IV. ANALYSIS AND CONCLUSIONSThe decision in Case 10-CA-18838 and the evidencebefore me establish that whenever performance evalua-tions have been conducted on Cablevision and Leeds em-ployees in the past, Johnson has been involved in re-viewing all employees. This practice was not followed,however, in conducting the evaluations for Cablevisionand Leeds employees in October 1983. The reasons ad- 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDvanced by Respondent for using the bifurcated systemwhich it employed this year do not ring true. Its argu-ment that Castleberry was used only to review andevaluate Cablevision employees because Castleberry wasgeneral manager of Cablevision and not general managerof Leeds is made to look rather specious in view of clearevidence that it was Castleberry, not Johnson, who ef-fectively ran the Leeds facility on a day-to-day basis. As-suming that Johnson felt some obligation to be involvedin the review of Leeds employees pursuant to the judge'sOrder in Case 10-CA-18838 because he had conductedthe evaluationsof Cablevision employees in October/-November 1982, there was, nevertheless, no reason notto also involve Castleberry in the evaluation of Leedsemployees, particularly in view of the fact that Johnsonhad to consult informally with Castleberry before he wasable to conduct the reviews. Similarly, there was noreason for Johnson not to have been involved in con-ducting the evaluations of Cablevision employees in Oc-tober 1983 as he had done in the past. Respondent's spe-cious reasons for employing a bifurcated system for thefirst time in October 1983 itself suggests an unlawfulmotive, i.e., that Respondent was purposely trying toachieve bifurcated results as between the Cablevision andLeeds employees.The conclusion that in October 1983 Respondent waspurposely attempting to achieve disparate results in theevaluations between Cablevision and Leeds employees isevidenced as well by Respondent's position at the bar-gaining table. At the June 2 bargaining meeting, the firstbargaining session at which any substantive give-and-taketook place, Respondent took the position that it was notwilling to discuss wage rates until the judge's decisionissued in Case 10-CA-18838. In addition to consideringthis below, with regard to the allegation that Respondentbargained in bad faith with the Union, I consider it asevidence of Respondent's motive for granting a discrimi-natorywage increase in October 1983. Regardless ofhow Respondent's position at the June 2 meeting is ana-lyzed or interpreted, the bottom line was that if Re-spondent lost in Case 10-CA-18838 and, as a result, wasforced to make employees whole, Respondent was pre-pared to attempt to correct what it would consider to bean erroneous conclusion by the judge at the bargainingtable or through other indirectmeans.There was simplyno other reason for Respondent to be unwilling to dis-cuss wages in negotiations with the Union until after thejudge issued his decision in that case. After the judge'sdecision issued, Respondent proceeded to utilize a bifur-cated evaluation and review system which resulted inLeeds employees getting a wage increase substantiallyless than their nonunion Cablevision counterparts. It wasno coincidence which led to this result. Rather, it was asystem created by Respondent which represented a de-parture from past practice with the preannounced pur-pose of granting employees less if Respondent were tolose in Case 10-CA-18838 which resulted in differentstandards being employed by Respondent's two evalua-tors and which resulted in Leeds employees being dis-criminated against as a result.Considering all the above,I conclude that Respondent granted wage increases toLeeds employees in October 1983 which were less thanthe increases granted to similarly situated Cablevisionemployees because Leeds employees had selected theUnion as their collective-bargaining representative. Re-spondent thereby violated Section 8(a)(1) and (3) of theAct. 3Though the complaint and notice of hearing allegessimply that Respondent failed to recognize and bargainwith the Union as the representative of Leeds employees,it is apparent from oral argument at the trial and thebriefsof all parties herein that the issue actually iswhether Respondent engaged in bad-faith or "surface"bargaining with the Union by going through the motionsof bargaining without any real desire or intent to reachagreement.I find that it did, but not necessarily for thereasons advanced by the General Counsel or the Union.Both the General Counsel and the Union argue thatstrong evidence of Respondent's bad faith is found in Re-spondent's acrimonious, near-violent outbursts directed atunion spokesperson Norma Powell in the December 1983bargaining session. In his brief, Respondent's counselhimself recognizes that these outbursts were unfortunate.Ido not condone Respondent's outbursts. One must rec-ognize, however, that negotiations sometimes becomeheated and occasionally become overheated. The partiesto such negotiations, each believing strongly in his ownposition, sometimes become frustrated and embittered.Unfortunately, such feelings sometimes lead to emotionaloutbursts. I note, too, that Respondent's emotional out-bursts in this case were not altogether unprovoked. Onmore than one occasion, Powell let it be known to Re-spondent in front of Respondent's counsel that shethought Respondent was getting poor legal advice andbeing "ripped off." Accordingly, I give no particularweight to Respondent's diatribe of Powell at the Decem-ber meeting.Ido find, however, that certain of Respondent's ac-tions at the bargaining table evidenced that Respondenthad no real desire to negotiate a collective-bargainingagreement with the Union and that Respondent took var-ious actions in order to avoid reaching such an agree-ment.These actions include the following: First, Re-spondent failed to respond to the Union's first two re-quests for bargaining.At the firstnegotiatingmeetingheld on March 23, Respondent informed the Union thatithad not responded to the requests and had no obliga-tion to meet with Powell since the bargaining requestshad emanated from Powell rather than from Local 10902itself.This kind of gamesmanship suggests that Respond-ent was interested in delaying the commencement of ne-8Even if Respondent may be found to be in conptempt of the remedialprovisions of the Board's Order in Case 10-CA-18838 by failing to ceaseand desist from granting discriminatory wage increases,it is neverthelessappropriate for me to make a specific finding that the October 1983 wageincrease violated the Act because,in granting that increase in a discrimi-natory manner, Respondent engaged in an independent unfair labor prac-tice in violation of Sec 8(a)(l) and (3) of the Act If Respondent's actionisboth an independent violation of the Act and in conptempt of theBoard's earlier Order, it is up to the General Counsel to decide whetherto employ one or both of the remedial avenues available to the GeneralCounsel. Respondent has failed to cite any authority for the propositionthat the General Counsel should be required to elect only one of alterna-tive remedial avenues available to it Accordingly, I deny Respondent'smotion to dismiss the complaint on that ground LEEDS CABLEVISIONgotiations as long as it could. Second, as soon as theUnion requested bargaining, Respondent immediatelycountered by proposing to close the Leeds facility. EvenifRespondent could be more efficient by consolidatingsome of its operations, Respondent offered no explana-tionwhythe only facility which it proposed closing wasalso the only facility where employees had selected theUnion to represent them. This, coupled with the fact thatRespondent has now allowed this "proposal" to fall bythewayside, suggests that Respondent was simply en-gaged in a tactical maneuver to subvert substantive bar-gaining.Third, at the June 2 bargaining meeting, Re-spondent informed the Union that it was not willing todiscuss wages until the judge issued his decision in Case10-CA-18838. Fourth, after the judge issued his deci-sion,Respondent refused to make any proposal regardingwages or Respondent's evaluation system other than forRespondent to continueas ithad in the past to evaluateemployees and grantraises asRespondent, in its own dis-cretion, saw fit. Respondent offered no evidence to showthat some objective criteria for evaluating employeescould not be established.Insistenceto the point of im-passe on retaining unfettered discretion over wage in-creases has long been recognizedas anindicia of badfaith.Fifth, in October 1983 Respondent granted smallerraises to Leeds employees and largerraisesto Cablevi-sion employees because Leeds employees had elected theUnion as their collective-bargaining representative. Sixth,after granting the discriminatory wage increases in Octo-ber 1983, Respondent refused to consider any wage in-crease for Leeds employees beyond what it had alreadygranted them in a discriminatory manner. Seventh, in thesixth and final bargaining meeting held on December 5,Respondent's counsel Davis stated to Powell, "Norma,why don't y'all just admit that you don't have anystrength out there and leave these employees alone?" Re-spondent argues that throughout negotiations it wassimply engaging in hard bargaining in order to achievethe most desirable contract it could. This statement byDavis, however, reveals that Respondent's true purposewas to taunt and frustrate the Union to such a point thattheUnion would abandon its attempt to represent theLeeds employees. Eighth, during thatsameDecembermeeting;, afterRespondent's emotional outburst causedthe meeting to come to an abrupt end, employee BobbyFreeman approached Johnson and told Johnson he didnot blame Johnson for wanting to run his company byhimself but that he thought the employees deserved morethan they were getting. Johnson replied, "Well, there'sother ways besides a union." This statement by Johnson,likeDavis' statement to Powell, reveals that Respond-ent'smotive was not to achieve the best agreement itcould with the Union but rather to frustrate negotiationsto such a point that employees would pick some wayother than the Union to try to improve their wages andother working conditions. In other words, Respondent'spurpose throughout negotiations was to try to frustratenegotiations to such a point that employees would aban-don the Union. Johnson's ownstatementto Freeman, aswell as Respondent's other actions described above, evi-denced this as Respondent's real aim throughout negotia-tions.Accordingly, I find that by engaging in such con-113duct, Respondent failed to bargain in good faith with theUnion, and thereby violated Section 8(a)(1) and (5) ofthe Act.CONCLUSIONS OF LAW1.Respondent Leeds Cablevision, inc. and CablevisionCompany, Inc. are a single integrated business enterpriseand a single employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Communications Workers of America, AFL-CIO,Local 10902, is a labor organization within the meaningof Section 2(5) of the Act.3. In October 1983, Respondent granted employees ofLeeds Cablevision wage increases less than it granted toemployees of Cablevision Company because employeesof Leeds had selected the Union as their collective-bar-gaining representative, and Respondent thereby violatedSection 8(a)(1) and(3) of the Act.4.Throughoutthe negotiationswhich took place be-tween the Union and Respondent after August 28, 1983,4Respondent has failed and refused to bargain in goodfaithwith the Union as the exclusive bargaining repre-sentative of Leeds employees, and Respondent has en-gaged in and is engaging in unfairlabor practices withinthe meaning of Section 8(a)(1) and (5) of the Act.5.The unfair labor practices which Respondent hasbeenfound to haveengaged in, asdescribed above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(l), (3),and (5)of the Act, Ishall recommendthat it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Having found that Respondent granted employees ofLeeds Cablevision, Inc. wage increases less than it grant-ed to employees of Cablevision Company, Inc. becauseemployees of Leeds had selected the Union as their col-lective-bargaining representative, I shall recommend thatLeeds employees be made whole by granting them wageincreases not less than the average wage increases grant-ed to employees of Cablevision Company. All loss ofearningsand benefits shall be computed in the mannerprescribed inF.W. Woolworth Co.,90 NLRB 289 (1950),with interest to be computed in the manner prescribed inFlorida Steel Corp.,231 NLRB 651 (1977); see generallyIsis Plumbing Co.,138 NLRB 716 (1962).Having found that Respondent has failed and refusedto bargain in good faith with the Union, I shall recom-4Though Respondent's course of bad-faith bargaining with the Unionmay have commenced earlier than August 28, 1983, I am precluded bySec 10(b) of the Act from finding that Respondent engaged in an unfairlabor practice preceding that dateAccordingly, evidence of Respond-ent's actions prior to that date is considered as background evidence re-flecting Respondent's course of conduct which continued throughout itsnegotiationswith the Union. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDmend that Respondent be ordered, on request, to bargaincollectively in good faith with the Union as the exclusivebargaining representative of its employees at Leeds and,in the event that an understanding is reached, embodysuch understanding in a signed agreement, and to postthe attached notice.On these findings of fact and conclusions of law, andon the entire record, I issue the following recommend-ed,"ORDERThe Respondent, Leeds Cablevision, Inc. and Cablevi-sion Company, Inc., Leeds, Alabama, its officers, agents,successors, and assigns, shall1.Cease and desist from(a)Granting employees of Leeds Cablevision wage in-creases less than its grants to employees of CablevisionCompany because Leeds employees have selected theUnion as their collective-bargaining representative.(b) Failing and refusing to bargain in good faith withthe Union as the exclusive bargaining representative ofLeeds employees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the purposes and policies of the Act.(a)Make whole employees of Leeds Cablevision, Inc.for any loss of earnings or benefits they may have suf-fered by reason of the discrimination against them by5 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses,granting them wage increases retroactive to October1983 not less than the average wage increases granted toemployees of Cablevision Company, with appropriate in-terest.(b)On request, bargain with the Union as the exclu-sive representative of the employees in the following ap-propriate unit concerning terms and conditions of em-ployment and, if an understanding is reached, embodythe understanding in a signed agreement.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its facility located in Leeds, Alabama,copies of the attached notice marked "Appendix."sCopies of the notice, on forms provided by the RegionalDirector for Region 10, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "